Citation Nr: 1642064	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  14-29 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for liver cancer, to include as secondary to hepatitis C.

3.  Entitlement to service connection for cirrhosis of the liver, to include as secondary to hepatitis C. 


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

M. Moore, Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1971 to July 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The case is currently under the jurisdiction of the VA RO in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran claims that he first contracted hepatitis C in service and that his liver cancer and cirrhosis are secondary to his hepatitis C.  In his August 2014 VA Form 9, he asserted that his doctors have claimed that he may have contracted hepatitis C in service and that it was dormant from that time until his 1997 diagnosis.  Despite this, he has not been afforded a VA examination to address the etiology of his hepatitis C and claimed secondary liver conditions.  The case must be remanded for such an examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board also finds that the AOJ has not obtained all relevant records.  Significantly, the Veteran submitted a release of information for records from York Hospital.  In May 2014, York Hospital responded that the records could not be released because the authorization had expired.  The AOJ made no attempt to obtain a new authorization and must do so on remand.  Additionally, the Veteran claims that he was discharged due to drug and alcohol abuse.  However, his personnel records have not been obtained.  On remand, they must be obtained so the Board may address any willful misconduct.

As the Veteran is claiming that his liver cancer and cirrhosis are secondary to his hepatitis C, the readjudication of the hepatitis C claim may affect these claims.  The issues are inextricably intertwined.  The hepatitis C claim must be readjudicated prior to the readjudication of the liver cancer and cirrhosis claims.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center, Records Management Center, and any other appropriate agency to obtain the Veteran's service personnel records.  

2.  Contact the Veteran and ask him to provide a signed release of information for any outstanding treatment records relating to his hepatitis C.  The Board is particularly interested in the records previously sought from York Hospital.  If the Veteran returns a completed release of information, the AOJ should obtain these records and associate them with the claims file.  

3.  Thereafter, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his hepatitis C.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  

The examiner should obtain a detailed history from the Veteran concerning inservice and postservice risk factors for hepatitis C.  The examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hepatitis C is the result of a disease or injury in service and discuss risk factors for hepatitis C.  The examiner should also state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's liver cancer and/or cirrhosis was caused or aggravated (made worse) by his hepatitis C.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions, the Veteran's hepatitis C claim should be readjudicated.  Thereafter, the liver cancer and cirrhosis claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




